Case 1:20-mc-00002-LMB-IDD Document 1 Filed 01/13/20 Page 1 of 2 PageID# 1




              CUSTOMER'S MOTION TO CHALLENGE GOVERNMENT'S ACCESS
                           TO FINANCIAL RECORDS IN THE UNITED STATES
                                               DISTRICT COURT



 FOR THE    Eastern                 DISTRICT OF           \/i       in I'O-
            (Name of District)                                   (State In Which Court Is Located)


  z/ientf poni                                                  Miscellaneous No.     /.
 (Your Name)                                                  (Will be filled in by
                                                              Court Clerk)

                             Movant
                                                                MOTION FOR ORDER PURSUANT
                               V.                               TO CUSTOMER CHALLENGE
                                                                PROVISIONS OF THE RIGHT TO
 Department of Defense                                          FINANCIAL PRIVACY ACT
                                                                OF 1978.
                            Respondent


      zheril Podl                                                   hereby move this Court pursuant to
                      (Your Name)

 Section 3410 of the Right to Financial Privacy Act of 1978, 12 United States Code 3401,et seq. for an order
 preventing the Government from obtaining access to my financial records. The agency seeking, access is the
 Department of Defense.

 My financial records are held by
                                                        (Name ofInstitution)



 In support of this motion,the Court is respectfully referred to my sworn statement filed with this motion.

 Respectfully submitted.




 (Your Signature)


 (Your Address)



 (Your Telephone Number)




 Right to Financial Privacy Act of 1978, Title 12 United States Code, Section 3410
Case 1:20-mc-00002-LMB-IDD Document 1 Filed 01/13/20 Page 2 of 2 PageID# 2
